State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: January 29, 2015                     105488
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

WILLIAM ARRINDELL,
                    Appellant.
________________________________


Calendar Date:   November 20, 2014

Before:   McCarthy, J.P., Garry, Lynch and Clark, JJ.

                               __________


     Marshall Nadan, Kingston, for appellant.

     Jason Kovacs, Special Prosecutor, Kingston, for respondent.

                               __________


Clark, J.

      Appeal from a judgment of the County Court of Ulster County
(McGinty, J.), rendered September 11, 2012, which resentenced
defendant following his conviction of the crimes of criminal
possession of a controlled substance in the third degree and
attempted criminal possession of a weapon in the second degree.

      In January 2010, the dispatcher at the Kingston City Police
Department received a telephone call from an individual who
claimed to be watching a man on the street who had just placed a
handgun in his waistband. The unidentified caller stated that
the man was black and was wearing a black jacket, blue jeans and
white sneakers. Police proceeded to the area and observed
defendant, who largely fit that description, getting into a taxi.
The taxi was followed and, several minutes later, was pulled over
by a marked patrol car. Defendant bolted from the taxi and was
                              -2-                105488

pursued by police, who eventually apprehended him and found him
to be in possession of a stun gun and a magazine of ammunition
for a .45 caliber handgun. A further search of the area
disclosed a .45 caliber handgun approximately 15 to 20 yards from
where defendant had been taken into custody.

      Subsequently, defendant was indicted on various weapons
charges as a result of the incident, and sought to suppress the
physical evidence recovered. County Court conducted a
suppression hearing and denied that application. Thereafter,
pursuant to an agreement resolving the weapons charges as well as
an unrelated indictment, defendant pleaded guilty to criminal
possession of a controlled substance in the third degree and
attempted criminal possession of a weapon in the second degree.
In March 2011, County Court sentenced defendant, as agreed, to an
aggregate prison term of six years to be followed by postrelease
supervision of five years. After learning that defendant should
have been sentenced as a second felony offender, County Court
summoned defendant before it for resentencing in September 2012.
County Court then denied defendant's motion to withdraw his
guilty plea, found him to be a second felony offender, and
resentenced him to a sentence identical to that originally
imposed.

      Defendant now appeals from the resentencing, solely arguing
that County Court's suppression ruling was erroneous. Inasmuch
as "defendant never filed a timely notice of appeal from the
original judgment of conviction, he may not challenge the
propriety of the suppression ruling on his appeal from the
resentence[]" (People v Anderson, 151 AD2d 684, 685 [1989];
see CPL 450.30 [3]; People v Jordan, 16 NY3d 845, 846 [2011];
People v Henriquez, 112 AD3d 1060, 1061 [2013], lv denied 23 NY3d
1021 [2014]). Defendant's remedy, if any, lies in filing an
application for a writ of error coram nobis (see People v
Syville, 15 NY3d 391, 399-401 [2010]; People v Henriquez, 112
AD3d at 1061 n 3).

     McCarthy, J.P., Garry and Lynch, JJ., concur.
                        -3-                  105488

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court